         Case 1:20-mc-00188-PAE Document 1-1 Filed 04/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Petition of                                                      1:20-mc-188
                                                      Civil Action No. _______

UNIÓN FENOSA GAS, S.A.

For an Order to Take Discovery from The
Depository Trust Company Pursuant to 28
U.S.C. § 1782 in Aid of a Foreign Proceeding


    [PROPOSED] ORDER GRANTING PETITIONERS’ EX PARTE PETITION FOR
            JUDICIAL ASSISTANCE PURSUANT TO 28 U.S.C. § 1782


        THIS CAUSE came before the Court upon the Ex Parte Petition of Unión Fenosa Gas,
S.A. (“Petitioner”) for an Order to Take Discovery Pursuant to 28 U.S.C. § 1782 in Aid of a
Foreign Proceeding (the “Petition”) which seeks documentary and testimonial evidence from
The Depository Trust Company for use in judicial proceeding before the Commercial Court,
Queen’s Bench Division of the Courts of England and Wales.

        The Court, having considered the papers on file and submitted herewith, and good cause
appearing:

    HEREBY GRANTS the Petition.

    It is HEREBY ORDERED that Petitioner is granted leave to issue subpoenas seeking the
production of documents and deposition testimony in substantially the same form attached as
Exhibit A to the Petition.

                                                                       IT IS SO ORDERED.

Dated: __________________




                                                       ________________________________
                                                       UNITED STATES DISTRICT JUDGE
